Title: To Benjamin Franklin from Girardot, Haller & Cie., 4 November 1778
From: Girardot, Haller & Cie.
To: Franklin, Benjamin


Hotell de Colbert Novbr 4 1778
Messieurs Girardot, Haller & Co’s best Compliments to Dr. Bn. Franklin, and desire he wil be so good as to forward th’ in Clos’d letter to The Rt. Honble S. Deane Esqr.

To The Rt. Honble Dr Bn Franklin Esqr at Passy
 
Addressed: A Monsieur / Monsieur le Docteur Frankelin / près du Couvent de la Visitation / de Ste. Marie / Chaillot / hotel Colbert
